Name: Commission Regulation (EU) NoÃ 1114/2013 of 7Ã November 2013 amending Regulation (EC) NoÃ 1857/2006 as regards its period of application
 Type: Regulation
 Subject Matter: farming systems;  competition;  regions and regional policy;  economic policy;  business classification;  agricultural policy
 Date Published: nan

 8.11.2013 EN Official Journal of the European Union L 298/34 COMMISSION REGULATION (EU) No 1114/2013 of 7 November 2013 amending Regulation (EC) No 1857/2006 as regards its period of application THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 108(4) thereof, Having regard to Council Regulation (EC) No 994/98 of 7 May 1998 on the application of Articles 92 and 93 of the Treaty establishing the European Community to certain categories of horizontal State aid (1), Having published a draft of this Regulation (2), After consulting the Advisory Committee on State Aid, Whereas: (1) Commission Regulation (EC) No 1857/2006 (3) will expire on 31 December 2013. (2) In its Communication on EU State Aid Modernisation (4) of 8 May 2012 the Commission launched a wide review of State aid rules. In the context of that review, Regulation (EC) No 994/98 has already been amended by Council Regulation (EU) No 733/2013 (5). A number of other legislative instruments relevant for the assessment of State aid in the agricultural sector are still in the process of revision, in particular the future rules applicable to rural development, the new agricultural State aid guidelines, and the new general block exemption Regulation replacing Commission Regulation (EC) No 800/2008 (6). It will not be possible to finalise the adaptation of those instruments before Regulation (EC) No 1857/2006 expires or they will not be fully applicable on 1 January 2014. In order to ensure a consistent approach across all State aid instruments, it is therefore appropriate to extend the period of application of Regulation (EC) No 1857/2006 until 30 June 2014. (3) Regulation (EC) No 1857/2006 should therefore be amended accordingly. (4) It is important to ensure continuity in implementing the rural development policy and a smooth passage from one programming period to the following. A period of overlapping application of rural development programmes and the corresponding legal provisions of the 2007-13 programming period and those of the programming period following it is inevitable. In this context, the Member States may, under certain conditions, continue to make commitments under Council Regulation (EC) No 1698/2005 (7) after the end of the programming period 2007-13 until 31 December 2015. Consequently, it is appropriate to clarify for the purposes of legal certainty that, where Regulation (EC) No 1857/2006 refers to the criteria of Regulation (EC) No 1698/2005, those criteria should continue to be applicable for the assessment of State aid under Regulation (EC) No 1857/2006 during its extended period of application even after the entry into force of a new Regulation replacing Regulation (EC) No 1698/2005. (5) In the light of the extension of the period of application of Regulation (EC) No 1857/2006, some Member States may wish to prolong measures on which summary information has been provided in accordance with Article 20 of that Regulation. In order to reduce the administrative burden, it is appropriate to lay down that summary information regarding the prolongation of those measures is to be deemed to have been communicated to the Commission, provided that no substantive amendment is made to the measures concerned. (6) This Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union in order to allow for the extension of the period of application of Regulation (EC) No 1857/2006 before it expires, HAS ADOPTED THIS REGULATION: Article 1 In Article 23(1) of Regulation (EC) No 1857/2006, the second subparagraph is replaced by the following: It shall apply from 1 January 2007 until 30 June 2014. Article 2 Where, as a consequence of the amendment of Regulation (EC) No 1857/2006, a Member State wishes to prolong measures in respect of which summary information was submitted to the Commission in accordance with Article 20 of that Regulation, summary information regarding the prolongation of those measures shall be deemed to have been communicated to the Commission, provided that no substantive amendment is made to the measures concerned. Article 3 Where Regulation (EC) No 1857/2006 refers to the criteria of Regulation (EC) No 1698/2005, those criteria shall continue to be applicable for the assessment of State aid under Regulation (EC) No 1857/2006 during its extended period of application even after the entry into force of a new Regulation replacing Regulation (EC) No 1698/2005. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 142, 14.5.1998, p. 1. (2) OJ C 227, 6.8.2013, p. 1. (3) Commission Regulation (EC) No 1857/2006 of 15 December 2006 on the application of Articles 87 and 88 of the Treaty to State aid to small and medium-sized enterprises active in the production of agricultural products and amending Regulation (EC) No 70/2001 (OJ L 358, 16.12.2006, p. 3). (4) Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions, EU State Aid Modernisation (SAM), 8.5.2012, COM(2012) 209 final. (5) Council Regulation (EU) No 733/2013 of 22 July 2013 amending Regulation (EC) No 994/98 on the application of Articles 92 and 93 of the Treaty establishing the European Community to certain categories of horizontal State aid (OJ L 204, 31.7.2013, p. 11). (6) Commission Regulation (EC) No 800/2008 of 6 August 2008 declaring certain categories of aid compatible with the common market in application of Articles 87 and 88 of the Treaty (General block exemption Regulation) (OJ L 214, 9.8.2008, p. 3). (7) Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 277, 21.10.2005, p. 1).